In this action (styled as a class action) for a judgment inter alia declaring that defendant’s method of billing its customers, including plaintiff, under retail installment credit agreements is violative of subdivision 3 of section 413 of the Personal Property Law and illegal, defendant appeals from an order of the Supreme Court, Nassau County, dated January 28, 1972, which denied its motion to dismiss the complaint. Order reversed, on the law, with $20 costs and disbursements, and motion granted. In the light of the determination in Zachary v. R. H. Macy & Co. (31 N Y 2d 443), the complaint should have been dismissed. Moreover, in connection with the untenability as a matter of law of the second cause of action, see Household Finance v. Div. 524, 527, affd. 289 N. Y. 574). Hopkins, Acting P. J., Latham, Shapiro, Brennan and Munder, JJ., concur. [69 Misc 2d 171.]